People v Hofmann (2017 NY Slip Op 01385)





People v Hofmann


2017 NY Slip Op 01385


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-00036
 (Ind. No. 212/15)

[*1]The People of the State of New York, respondent,
vAnthony G. Hofmann, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (Forman, J.), imposed December 1, 2015, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, on the ground, inter alia, that the sentence is excessive.
ORDERED that the sentence is affirmed.
The defendant's contention that the sentence he received pursuant to the plea agreement constituted cruel and unusual punishment is unpreserved for appellate review (see CPL 470.05[2]; People v Gil, 109 AD3d 484, 485) and, in any event, without merit (see People v Jones, 39 NY2d 694, 697).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86).
CHAMBERS, J.P., HALL, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court